Citation Nr: 1735258	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  13-08 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's son




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Navy from May 1966 to February 1970, with subsequent service with the Naval Reserve.  The Veteran died in February 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a      June 2011 administrative decision from the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), which denied entitlement to service connection for the Veteran's cause of death.

In a February 2017 videoconference hearing, the Appellant and her son testified before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2016).

In the Veteran's certificate of death, the Veteran's immediate cause of death was signet cell carcinoma, and other significant conditions contributing to death were coronary artery disease and hypertension.

The Appellant contends that the Veteran's coronary artery disease, a condition that contributed to the Veteran's death, was caused by exposure to herbicide agents during his active service with the Navy, specifically while on special operations with the Seawolves.  The Veteran's DD Form 214 confirms the Veteran's service during the Vietnam Era and shows he was awarded the Vietnam Service Medal and Republic of Vietnam Campaign Medal with Device.  The Veteran's military occupation specialty is listed as an Aircraft Mechanic, and military personnel records of record show the Veteran had qualified as a plane captain for the A1/T-28 type aircraft and that he was assigned to the HS-2 Squadron, a helicopter squadron, during his active service.

During a February 2017 videoconference hearing, the Appellant testified that her husband served in many different operations during his service with the Navy.  One operation, she reported, included serving in the HA(L)-3 Squadron, known as the Seawolves, and another with HS-2 Squadron aboard the U.S.S. Hornet.  The Appellant testified that the Veteran had told her he had volunteered with the Seawolves, which conducted special operations into the mainland of Vietnam in helicopters to rescue wounded men or to retrieve bodies of fallen soldiers.  She also reported an incident where the Veteran's helicopter was shot down to the ground, and that he had to run for cover until another helicopter came to get them.  The Appellant, therefore, contended that the Veteran should have the benefit of presumptive exposure to herbicide agents, as he either had boots on the ground in Vietnam or navigated brown water during these special operations.  

The Appellant has submitted a declassified report regarding the HA(L)-3 Squadron, which stated that the Seawolves' mission was to support operations in swamps and canals leading from Saigon to the sea by providing aerial protection and logistic support.  The report contains a list of awards presented for the various Seawolves missions, but does not include the Veteran's name.  Further, the Veteran's military personnel records within his claims file do not show that the Veteran served with the HA(L)-3 Squadron.

The Appellant also submitted an HS-2 Squadron history, which reported that in November 1965, an HS-2 helicopter remained airborne for over 11 hours on a search and rescue mission in the Gulf of Tonkin.  While the Veteran's military personnel records show that he was assigned to the HS-2 Squadron, the Board notes that the Veteran entered active duty service in May 1966.

VA has a duty to assist a claimant in obtaining relevant and adequately identified records in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  It is unclear from the record whether the AOJ conducted research into the activities of the HS-2 and HA(L)-3 Squadrons.  Therefore, remand is necessary to request records from appropriate sources, including the the JSRRC, regarding the Veteran's service in Vietnam, to include service with the HS-2 and HA(L)-3 Squadrons, to determine if the Veteran had exposure to herbicide agent, prior to further adjudication of the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be asked to provide additional details regarding the date of the Veteran's participation in special operations in Vietnam.  Upon obtaining additional details and the requisite authorizations for release of information from the Appellant, the AOJ should send an inquiry to all appropriate sources to verify the Veteran's claimed exposure to herbicide agents during his active service Vietnam.  Specifically, the AOJ should send a request, in 60 day increments, to the JSRRC for verification as to whether the Veteran was potentially exposed to herbicide agents during his period of service with the following units:

(a) HS-2 Squadron, which embarked on the U.S.S. Hornet

(b) HA(L)-3 Squadron, known as the "Seawolves"

Additionally, the Board requests that research be conducted to determine whether any of the Veteran's assignments would have placed him within the Republic of Vietnam, either with boots on the ground or within brown water, during his active service with the Navy.

The AOJ should make all available efforts to obtain such records, and all such attempts should be reflected in a written memorandum included in the claims file

2.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

3.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




